DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 28 December 2020.  In view of this communication, claims 1-6 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 28 December 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Switched Reluctance Motor with T-Shaped Bridge Member.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kliman et al. (US 5,053,666), hereinafter referred to as “Kliman”, in view of Kubo et al. (US 2015/0194855 A1), hereinafter referred to as “Kubo”.
Regarding claim 1, Kliman discloses a switched reluctance motor [21] (fig. 2; col. 3, line 65 to col. 4, line 13), comprising: 
a stator [23] having a plurality of magnetic pole protrusions [25] with a coil [27] wound thereon (fig. 2; col. 4, lines 2-14); 
a rotor [30] having a plurality of magnetic pole protrusions [44] (fig. 2; col. 4, lines 15-28); 
a bridge member [22] including a roof portion [rp], burying a gap between the magnetic pole protrusions [44] of the rotor [30] in a state of being supported to the rotor [30] at two places comprising opposite end portions of the roof portion [rp] (fig. 2; col. 4, lines 15-28); and 
 
    PNG
    media_image1.png
    715
    564
    media_image1.png
    Greyscale

end plates [32] configured to close opposite end portions of the rotor [30] in an axial direction (fig. 6a; col. 5, lines 38-53).
Kliman does not disclose the bridge member [22] formed in a T-shaped sectional shape including a roof portion, a leg portion, and a foot portion, and being supported to the rotor [30] at three places comprising the foot portion and opposite end portions of the roof portion [rp]; and wherein the foot portion of the bridge member [22] is inserted and fitted into a groove of the rotor [30] for fixing a foot of the rotor [30].
Kubo discloses an electric motor [10] comprising: 
a rotor [14] having a plurality of magnetic pole protrusions [32n/32s] (fig. 2; ¶ 0029); 
a bridge member [50] formed in a T-shaped sectional shape including a roof portion [54], a leg portion [52], and a foot portion [52a] and burying a gap [34] between the magnetic pole protrusions [32n/32s] of the rotor [14] in a state of being supported to the rotor [14] at three places comprising the foot portion [52a] and opposite end portions of the roof portion [54] (fig. 2-3; ¶ 0032-0034, 0041; circumferential ends [54a] of the roof portion are inserted into grooves [31] of the magnetic poles); and 
wherein the foot portion [52a] of the bridge member [50] is inserted and fitted into a groove [27] of the rotor [14] for fixing a foot of the rotor [14] (fig. 2; ¶ 0034).
 
    PNG
    media_image2.png
    631
    546
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bridge member of Kliman in a T-shape connected to the rotor at three points as taught by Kubo, in order to create a retaining force that will better withstand centrifugal forces (¶ 0034 of Kubo).
Regarding claim 2, Kliman, in view of Kubo, discloses the motor of claim 1, as stated above.  Kliman does not disclose that the bridge member [22] is made of a non-magnetic resin (col. 2, lines 15-22; Kliman only discloses the material being non-magnetic).
Kubo discloses that the bridge member [50] is made of a non-magnetic resin (¶ 0032; “retaining member 50 is formed from a non-magnetic material such as resin”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bridge member of Kliman from resin as taught by Kubo, in order to achieve an advantage of avoiding adversely affecting the flow of magnetic flux in the rotor (¶ 0032 of Kubo).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Kliman, in view of Kubo, discloses the motor of claim 1, as stated above, wherein the rotor [30] is made of a magnetic member (col. 1, lines 56-60).
Regarding claim 4, Kliman, in view of Kubo, discloses the motor of claim 3, as stated above, wherein Kubo further discloses that the roof portion [54] is formed with end portions [54a] at opposite end portions thereof, respectively, and the end portions [54a] are engaged with and fitted in end portions [31] of the magnetic pole protrusion [32n/32s], respectively (fig. 3; ¶ 0041-0042).
Regarding claim 5, Kliman, in view of Kubo, discloses the motor of claim 3, as stated above, wherein Kubo further discloses that the roof portion [54] is formed with convex portions [54a] at opposite end portions thereof, respectively, and the convex portions [54a] are engaged with and fitted in concave portions [31] of the magnetic pole protrusion [32n/32s], respectively (fig. 3; ¶ 0041-0042).
Regarding claim 6, Kliman discloses vehicle including a switched reluctance motor [21] (fig. 2; col. 3, line 65 to col. 4, line 13; while no vehicle is disclosed, this intended use does not impose any additional structural limitations on the switched reluctance motor), the motor [21] comprising: 

    PNG
    media_image1.png
    715
    564
    media_image1.png
    Greyscale

a stator [23] having a plurality of magnetic pole protrusions [25] with a coil [27] wound thereon (fig. 2; col. 4, lines 2-14); 
a rotor [30] having a plurality of magnetic pole protrusions [44] (fig. 2; col. 4, lines 15-28); 
a bridge member [22] including a roof portion [rp], burying a gap between the magnetic pole protrusions [44] of the rotor [30] in a state of being supported to the rotor [30] at two places comprising opposite end portions of the roof portion [rp] (fig. 2; col. 4, lines 15-28); and 
end plates [32] configured to close opposite end portions of the rotor [30] in an axial direction (fig. 6a; col. 5, lines 38-53).
Kliman does not disclose the bridge member [22] formed in a T-shaped sectional shape including a roof portion, a leg portion, and a foot portion, and being supported to the rotor [30] at three places comprising the foot portion and opposite end portions of the roof portion [rp]; and wherein the foot portion of the bridge member [22] is inserted and fitted into a groove of the rotor [30] for fixing a foot of the rotor [30].
Kubo discloses an electric motor [10] comprising: 
a rotor [14] having a plurality of magnetic pole protrusions [32n/32s] (fig. 2; ¶ 0029); 
a bridge member [50] formed in a T-shaped sectional shape including a roof portion [54], a leg portion [52], and a foot portion [52a] and burying a gap [34] between the magnetic pole protrusions [32n/32s] of the rotor [14] in a state of being supported to the rotor [14] at three places comprising the foot portion [52a] and opposite end portions of the roof portion [54] (fig. 2-3; ¶ 0032-0034, 0041; circumferential ends [54a] of the roof portion are inserted into grooves [31] of the magnetic poles); and 
wherein the foot portion [52a] of the bridge member [50] is inserted and fitted into a groove [27] of the rotor [14] for fixing a foot of the rotor [14] (fig. 2; ¶ 0034).
 
    PNG
    media_image2.png
    631
    546
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bridge member of Kliman in a T-shape connected to the rotor at three points as taught by Kubo, in order to create a retaining force that will better withstand centrifugal forces (¶ 0034 of Kubo).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Caviglia et al. (US 5,780,945) discloses a switched reluctance motor having a rotor with magnetic pole portions and bridge members alternately disposed about its outer periphery, end plates; and a stator with coils wound around teeth thereof.
McClelland (US 5,739,615) discloses a switched reluctance motor having a rotor with magnetic pole portions and bridge members, formed from resin, alternately disposed about its outer periphery.
Johnson (US 5,023,502) discloses a switched reluctance motor having a rotor with magnetic pole portions and bridge members alternately disposed about its outer periphery, the bridge members having a foot portion inserted and fitted into a groove of the rotor for fixing a foot of the rotor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834